DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/22/20.  Claims 1-20 are still pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9-11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuehler (2017/0140408).
Claim 1:  Wuehler discloses a method comprising:
configuring a repository in a digital environment(downloadable rewards program client application) [page 5, paragraph 0062];
identifying an asset available when accessing the repository by one or more devices(user enrolls in rewards program and obtains the reward program client application, which is used to interact with a reward program interface and to input data indicative of actions associated with smart contracts and/or managing rewards) [pages 4-5, paragraphs 0055 & 0057];
generating a smart contract associated with the asset deployed in the repository, the smart contract associated with the asset based on metadata in the asset(smart contract establishes the required action(s) to be performed for specified rewards) [pages 7-8, paragraphs 0076 & 0078];
deploying the smart contract on a distributed ledger system(smart contract placed on block chain distributed network) [page 6, paragraph 0066 | page 8, paragraph 0079]; and
obtaining at least a portion of the metadata to initiate the smart contract to provide an incentive associated with the asset based on accessing of the repository(transaction record that includes input data representing one or more action taken by user, is used to initiate execution of the smart contract and release rewards for disbursement to user) [page 8, paragraph 0080 | page 9, paragraph 0088].
Claim 2:  Wuehler discloses the method of claim 1, further comprising: providing data to the smart contract to validate provisioning of the incentive(transaction record) [page 8, paragraph 0080 | page 9, paragraph 0088]. 
Claim 4:  Wuehler discloses the method of claim 1, wherein at least the portion of the metadata is received from a device of the one or more devices(receives transaction record that includes input data representing one or more action taken by user) [page 8, paragraphs 0080-0081].
Claim 5:  Wuehler discloses the method of claim 1, further comprising: generating an event based on the smart contract being initiated(disbursement of rewards to user) [page 8, paragraph 0080 | page 9, paragraph 0088].
Claim 6:  Wuehler discloses the method of claim 1, wherein triggering the smart contract includes writing the providing of the incentive to the distributed ledger system(validation of the transaction record is updated into the distributed ledger) [page 8, paragraphs 0080-0081].
Claim 9:  Wuehler discloses the method of claim 1, wherein the asset is changed over time(changes upon completion) [page 7, paragraph 0073].
Claim 10:  Wuehler discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions that, when executed by one or more processors, cause the one or more processors to perform operations including:
configuring a repository in a digital environment [page 5, paragraph 0062];
identifying an asset available when accessing the repository by one or more devices [pages 4-5, paragraphs 0055 & 0057];
generating a smart contract associated with the asset deployed in the repository, the smart contract associated with the asset based on metadata in the asset [pages 7-8, paragraphs 0076 & 0078];
deploying the smart contract on a distributed ledger system [page 6, paragraph 0066 | page 8, paragraph 0079]; and
obtaining at least a portion of the metadata to initiate the smart contract to provide an incentive associated with the asset based on accessing of the repository [page 8, paragraph 0080 | page 9, paragraph 0088].
Claim 11:  Wuehler discloses the computer-program product of claim 10, wherein the operations further include: providing data to the smart contract to validate provisioning of the incentive [page 8, paragraph 0080 | page 9, paragraph 0088].
Claim 13:  Wuehler discloses the computer-program product of claim 10, wherein the operations further include: generating an event based on the smart contract being initiated [page 8, paragraph 0080 | page 9, paragraph 0088].
Claim 14:  Wuehler discloses the computer-program product of claim 10, wherein triggering the smart contract includes writing the providing of the incentive to the distributed ledger system [page 8, paragraphs 0080-0081].
Claim 15:  Wuehler discloses the computer-program product of claim 10, wherein the asset is changed over time [page 7, paragraph 0073].
Claim 16:  Wuehler discloses a system comprising:
one or more processors [page 11, paragraph 0104]; and
one or more non-transitory machine-readable storage media containing instructions that, when executed on the one or more processors, cause the one or more processors to perform operations including:
configuring a repository in a digital environment [page 5, paragraph 0062];
identifying an asset available when accessing the repository by one or more devices [pages 4-5, paragraphs 0055 & 0057];
generating a smart contract associated with the asset deployed in the repository, the smart contract associated with the asset based on metadata in the asset [pages 7-8, paragraphs 0076 & 0078];
deploying the smart contract on a distributed ledger system [page 6, paragraph 0066 | page 8, paragraph 0079]; and

Claim 17:  Wuehler discloses the system of claim 16, wherein the operations further include: providing data to the smart contract to validate provisioning of the incentive [page 8, paragraph 0080 | page 9, paragraph 0088].
Claim 19:  Wuehler discloses the system of claim 16, wherein the operations further include: generating an event based on the smart contract being initiated [page 8, paragraph 0080 | page 9, paragraph 0088].
Claim 20:  Wuehler discloses the system of claim 16, wherein triggering the smart contract includes writing the providing of the incentive to the distributed ledger system [page 8, paragraphs 0080-0081].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 8, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuehler (2017/0140408) in view of Wright et al. (2019/0057382).
Claim 3:  Wuehler discloses the method of claim 1, but does not explicitly disclose wherein at least the portion of the metadata includes a script that initiates the smart contract to provide the incentive.
Wright et al. discloses a similar invention [page 1, paragraph 0023] and further discloses wherein at least the portion of the metadata includes a script that initiates the smart contract to provide the incentive(redeem script) [page 2, paragraphs 0032-0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Wuehler with the additional features of Wright et al., in order to provide a mechanism which can control public visibility of the existence of contracts and facilitate management of the contracts, as suggested by Wright et al. [page 1, paragraphs 0008-0009].
Claim 7:  Wuehler discloses the method of claim 1, but does not explicitly disclose wherein the metadata includes a nonce, an identifier, an address, and a token amount.
However, Wright et al. discloses a similar invention [page 1, paragraph 0023] and further discloses wherein the metadata includes a nonce, an identifier, an address, and a token amount(common secret used to protect communication sessions/transactions) [page 5, paragraph 0138 | page 10, paragraphs 0211-0217 | page 13, paragraphs 0261 & 0264].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Wuehler with the additional features of Wright et al., in order to provide a mechanism which can control public visibility of the existence of contracts and facilitate management of the contracts, as suggested by Wright et al. [page 1, paragraphs 0008-0009].
Claim 8:  Wuehler discloses the method of claim 1, but does not explicitly disclose wherein the metadata is hashed and signed with a private key.
Wright et al. discloses a similar invention [page 1, paragraph 0023] and further discloses wherein the metadata is hashed and signed with a private key(digitally signed) [pages 13-14, paragraphs  0278-0279].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Wuehler with the additional features of Wright et al., in order to provide a mechanism which can control public visibility of the existence of contracts and facilitate management of the contracts, as suggested by Wright et al. [page 1, paragraphs 0008-0009].
Claim 12:  Wuehler discloses the computer-program product of claim 10, but does not explicitly disclose wherein at least the portion of the metadata includes a script that initiates the smart contract to provide the incentive.
However, Wright et al. discloses a similar invention [page 1, paragraph 0023] and further discloses wherein at least the portion of the metadata includes a script that initiates the smart contract to provide the incentive [page 2, paragraphs 0032-0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Wuehler with the additional features of Wright et al., in order to provide a mechanism which can control public visibility of the existence of contracts and facilitate management of the contracts, as suggested by Wright et al. [page 1, paragraphs 0008-0009].
Claim 18:  Wuehler discloses the system of claim 16, but does not explicitly disclose wherein at least the portion of the metadata includes a script that initiates the smart contract to provide the incentive.
Wright et al. discloses a similar invention [page 1, paragraph 0023] and further discloses wherein at least the portion of the metadata includes a script that initiates the smart contract to provide the incentive [page 2, paragraphs 0032-0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Wuehler with the additional features of Wright et al., in order to provide a mechanism which can control public visibility of the existence of contracts and facilitate management of the contracts, as suggested by Wright et al. [page 1, paragraphs 0008-0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith (2015/0379510).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWARD ZEE/Primary Examiner, Art Unit 2435